43A O.S. 1970 Supp., 55.1 [43A-55.1] PROVIDES FOR PARTICIPATION BY THE DISTRICT ATTORNEY UPON PROCEEDINGS FOR COURT CERTIFICATION, AND DOES NOT PURPORT TO AUTHORIZE THE DISTRICT ATTORNEY TO FILE PETITIONS FOR INVOLUNTARY ADMISSION TO MENTAL INSTITUTIONS.  TITLE 43A O.S. 1961 55 [43A-55] DOES NOT INCLUDE THE DISTRICT ATTORNEYS IN THOSE PERSONS ENUMERATED THAT MAY FILE PETITIONS WITH THE COURT, AND IT DOES NOT APPEAR THAT THE DISTRICT ATTORNEY HAS THE AUTHORITY TO FILE SUCH PETITION.  THE OFFICE OF THE DISTRICT ATTORNEY SHALL PARTICIPATE IN INVOLUNTARY ADMISSIONS TO MENTAL INSTITUTIONS AT SUCH TIME AS THE PROCEEDINGS INVOLVE HEARINGS ON COURT CERTIFICATION, BUT NOT PRIOR TO THAT TIME. CITE: 43A O.S. 1961 Supp., 51 [43A-51] THRU 65.  (PAUL C. DUNCAN)